                Case 3:20-cv-05423-BHS Document 27 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Phil Fortunato,
   Michael McKee, Fran Wills, Bruce
 9 Russell, Dave McMullan, and Isaac
   Vellekamp,                                          No. 3:20-cv-05423-BHS
10

11                        Plaintiffs,                  [PROPOSED]
                                                       Order Granting Preliminary
12         v.                                          Injunction

13 Jay Inslee, in his official capacity as the
   Governor of Washington,
14
                       Defendant.
15

16                  THIS MATTER came before the Court on Plaintiffs’ Motion for Preliminary

17 Injunction. The Court has considered the papers and pleadings filed herein.

18                  Based on the above, the Court makes the following findings:

19 1. Continued enforcement of the stay-at-home orders issued pursuant to the Governor’s

20       Proclamations regarding COVID-19 are not the least restrictive means to protect the public

21       health of Washington residents.

22          THEREFORE, it is ORDERED, JUDGED and DECREED that Governor Jay Inslee is

23 hereby enjoined from enforcing the orders issued pursuant to his COVID-19 Proclamations to the

24 extent that they infringe upon the rights of the free exercise of religion, the right to peaceably

25 assemble, and the right to earn a livelihood.

26 ///

27 ///

 [PROPOSED] Order Granting Preliminary Injunction
 No. 3:20-cv-05423-BHS
                                                                              Ard Law Group PLLC
                                                                              P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
              Case 3:20-cv-05423-BHS Document 27 Filed 05/26/20 Page 2 of 3



 1          IT IS SO ORDERED.

 2          Dated this ______ day of _______________ 2020

 3

 4

 5                                       ___________________________

 6                                       The Honorable Benjamin H. Settle

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 [PROPOSED] Order Granting Preliminary Injunction
 No. 3:20-cv-05423-BHS
                                                               Ard Law Group PLLC
                                                               P.O. Box 11633
                                                               Bainbridge Island, WA 98110
                                                               Phone: (206) 701-9243
              Case 3:20-cv-05423-BHS Document 27 Filed 05/26/20 Page 3 of 3



 1

 2                                   Certificate Of Service

 3          I certify under penalty of perjury under the laws of the United States of America that on

 4 May 26, 2020, I filed the foregoing Proposed Order Granting Preliminary Injunction in

 5 MacEwen et al. v. Inslee, No. 3:20-cv-05423-BHS, with the Court’s CM/ECF system,

 6 which will give notice to all parties and counsel of record.

 7                                                     Ard Law Group PLLC

 8

 9
                                                  By
10
                                                       Joel B. Ard, WSBA # 40104
11                                                     P.O. Box 11633
12                                                     Bainbridge Island, WA 98110
                                                       (206) 701-9243
13                                                     Joel@Ard.law
14                                                     Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

 [PROPOSED] Order Granting Preliminary Injunction
 No. 3:20-cv-05423-BHS
                                                                                  Ard Law Group PLLC
                                                                                  P.O. Box 11633
                                                                                  Bainbridge Island, WA 98110
                                                                                  Phone: (206) 701-9243
